Citation Nr: 0427953	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for mechanical low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1998 to 
August 2000.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in September 2001 and 
August 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Columbia, South Carolina.  Service 
connection for mechanical low back pain was granted in 
September 2001 and a 10 percent disability evaluation was 
assigned from August 8, 2000.  On August 2002, a 20 percent 
evaluation was assigned from August 8, 2000.  


FINDINGS OF FACT

1.  The service-connected mechanical back pain is principally 
manifested by complaints of chronic pain in the low back, 
sacrum, and sacroiliac joints and complaints of intermittent 
pain radiating down the legs, with objective findings of 
flexion ranging from 40 degrees to full flexion, extension 
ranging from 10 degrees to full extension, and tenderness to 
palpation of the lower lumbar back, sacrum and sacroiliac 
joints.   

2.  The service connected back disability is not manifested 
by arthritis, intervertebral disc disease, listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, narrowing or irregularity of joint space, 
abnormal mobility on forced motion, or demonstrable muscle 
spasm, or severe limitation of motion of the thoracolumbar 
spine.   


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent evaluation for mechanical low back pain have 
not been met.  38  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in November 2000, June 2001, and July 2002, 
VA asked the veteran to identify any relevant evidence, 
offered to assist the veteran in obtaining any relevant 
evidence, and notified the veteran of the VCAA.  The letters 
gave notice of what evidence the veteran needed to submit, 
what evidence VA would try to obtain, and what evidence was 
already of record.  In the July 2002 letter, VA advised the 
veteran to send in evidence in support of the claim and the 
veteran was told where to send the evidence.  

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.  In the present case, the VCAA notice was provided prior 
to the initial AOJ adjudication in September 2001.  

As will be discussed in greater detail below, the criteria 
for rating back disabilities were changed during the pendency 
of this appeal.  In the May 2004 supplemental statement of 
the case, the veteran was notified of the revised rating 
criteria for spine disabilities which were effective 
September 23, 2002 and September 26, 2003.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
service medical records were obtained.  In response to the 
RO's request for information regarding medical treatment, in 
May 2001 and June 2001, the veteran indicated that he had no 
additional evidence to submit.  The veteran was afforded a 
hearing before the RO in August 2003; he testified that he 
self-treated his back disability.  There is no identified 
evidence that has not been accounted for.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in July 2001 and August 2003.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Rating Criteria for back disabilities

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the former provisions of Diagnostic Code 5293, in 
effect before September 23, 2002, a noncompensable evaluation 
is assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 
(2003).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002 to September 25, 2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury 
and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic 
Code 5241 Spinal fusion; Diagnostic Code 
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect 
from September 26, 2003).  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).   

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the 
Board will consider the claim under the old rating criteria 
for the entire period of the appeal, and the new criteria 
from the effective date of the revisions.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The RO initially rated the veteran's low back disability 
under Diagnostic Code 5295, lumbosacral strain, and under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  

An initial disability evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5292, limitation of 
motion for the lumbar spine.

The July 2001 VA examination report shows that range of 
motion of the lumbar spine was flexion to 60 degrees, 
extension to 35 degrees, and lateral flexion to 30 degrees.  
The August 2003 VA examination report indicates that the 
range of motion of the lumbar spine was flexion to 40 
degrees, extension to 10 degrees, and rotation to 40 degrees.  

The former rating criteria for spine disabilities do not 
indicate the normal range of motion for the lumbar spine.  
However, the revised rating criteria cited above do contain 
such criteria.  38 C.F.R. § 4.71a, Note 2, (2004).  

The 2001 and 2003 examinations show that the veteran had 
approximately half to two-thirds of normal forward flexion, 
and nearly normal lateral flexion, and rotation.  Inasmuch as 
he retains most of the range of motion in the back, and does 
not have underlying pathology to explain the existing 
limitation of motion, the Board finds that the limitation is 
no more than moderate.  Thus, a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5292.  

The veteran's back disability also does not meet the criteria 
for an evaluation in excess of 20 percent under Diagnostic 
Code 5295.  That diagnostic code is intended to evaluate 
lumbosacral strain, and the veteran has not been found to 
have that disability.  X-ray examinations have been normal, 
and there have been no other reports of listing of the whole 
spine to opposite side, positive Goldthwaite's sign, or 
marked limitation of forward bending in standing position.  
The medical evidence shows that the veteran has moderate, 
rather than marked, limitation of flexion.  X-ray 
examinations and Magnetic resonance Imaging (MRI) testing 
have not detected any osteo-arthritic changes or narrowing or 
irregularity of joint space.  X-ray examination of the lumbar 
spine in February 1999, July 2001 and August 2003 was 
negative.  An October 2003 MRI of the lumbar spine and pelvis 
was negative.  There is no evidence of abnormal mobility on 
forced motion.  The service medical records and VA 
examination reports show that the veteran had normal gait.  
Thus, the Board finds that an initial disability evaluation 
in excess of 20 percent for mechanical low back pain is not 
warranted under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The medical evidence  of record shows that the veteran had 
complaints of intermittent radiating pain from his low back 
down to his legs and at times, there were findings of 
positive straight leg raising.  However, the medical evidence 
does not demonstrate findings of intervertebral disc disease.  
As noted above, X-ray examination of the lumbar spine in 
February 1999, July 2001 and August 2003 was negative.  An 
October 2003 MRI of the lumbar spine and pelvis was negative.  
Service medical records dated in February 1999 indicate that 
there were no neuromotor deficits or neuromuscular deficits.  
The neurologist who performed the August 2003 VA neurological 
examination noted that if the MRI was normal, the veteran's 
pain which radiated down his legs was not due to lumbar spine 
radiculopathy.  As noted above, the October 2003 MRI was 
normal.  Thus, Diagnostic Code 5293, intervertebral disc 
disease (in effect prior to September 23, 2002), is not for 
application, since the medical evidence shows that the 
veteran does not have disc disease.   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation for 
service-connected low back disability.  See also DeLuca v. 
Brown, 8 Vet. App. at 206.  

The August 2003 examiner found normal strength and 
coordination, and there have been no documented weakness.  
Therefore, the Board cannot find that there is additional 
limitation of motion due to weakened movement, excess 
fatigability, or incoordination.  Since the veteran does not 
have arthritis, the provisions of 38 C.F.R. § 4.58 do not 
provide a basis for a higher evaluation.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  However, since the 
veteran does not have intervertebral disc disease, these 
revised provisions could not serve as the basis for a higher 
rating.

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for an initial disability evaluation 
in excess of 20 percent for the mechanical low back pain 
under the General Rating Formula for diseases and injuries of 
the spine in effect from September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

The medical evidence of record shows that upon the most 
recent VA examinations in August 2003, the veteran was able 
to flex his lumbar spine beyond 30 degrees.  The August 2003 
VA orthopedic examination report indicates that the veteran 
had forward flexion to 40 degrees.  At no time did the 
veteran have forward flexion of the lumbar spine limited to 
30 degrees or less.  Thus, the preponderance of the evidence 
is against the assignment of an initial disability evaluation 
in excess of 20 percent for mechanical low back pain under 
the revised rating criteria for spine disabilities in effect 
from September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2004).

The medical evidence of record shows that the veteran does 
not have any objective neurological manifestations due to the 
low back disability which are separate from the orthopedic 
manifestations.  There is no evidence of any objective 
neurological manifestations which can be rated separately.  

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted above, additional functional limitation 
warranting a higher evaluation has not been shown.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against an initial disability evaluation in excess of 20 
percent for the service-connected mechanical low back pain 
from September 26, 2003.  The preponderance of the evidence 
is against the veteran's claim and the claim is denied.  


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for mechanical low back pain is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



